NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted September 2, 2022 *
                              Decided September 7, 2022

                                        Before

                        DIANE P. WOOD, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

No. 21-3413

BOBBY LEE DICKERSON, JR.,                      Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Central District of Illinois.

      v.                                       No. 3:21-cv-03103-SLD-TSH

GOOGLE, INC., et al.,                          Sara Darrow,
    Defendants-Appellees.                      Chief Judge.

                                      ORDER

       Bobby Lee Dickerson appeals the dismissal of his lawsuit, in which he alleged a
far-reaching plot to deprive him of the use of an account and email address with
Google.com. Because Dickerson fails to develop any argument that the decision was
flawed, we dismiss the appeal.



      *
        The appellees were not served with process and are not participating in this
appeal. We have agreed to decide the case without oral argument because the appeal is
frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 21-3413                                                                         Page 2

       After losing access to his Gmail account by unexplained means, Dickerson sued
Google, Facebook, Android, YouTube, the Federal Communications Commission, all
state and federal judges, and numerous other parties for violating his constitutional
rights “by not trying to give [him his] old account back.” He believes that the account
was taken from him and not returned because he is a Black man. Dickerson further
alleged that the defendants used illegal wiretaps and caused his networks to crash. He
referred to other misdeeds, including prosecutorial and judicial misconduct and
violations of the Second and Fourth Amendments, state disability laws, and the Hobbs
Act, but he did not expand his factual allegations.

        When Dickerson moved to proceed in forma pauperis, the district court granted
that motion and dismissed the complaint upon screening. See 28 U.S.C. § 1915(e)(2).
First, the court reasoned that Dickerson failed to state a claim because the allegations
were conclusory and lacked factual support. The court further explained that amending
the complaint would be futile because Dickerson’s “irrational, incredible allegations”
were frivolous.

        After Dickerson appealed, this court requested jurisdictional briefing because the
notice of appeal appeared to be late. The district court then realized that the judgment
order did not accurately reflect the parties because it omitted certain defendants from
the caption. (And here, the defendants’ identities triggered different deadlines for a
notice of appeal. See FED. R. APP. P. 4(a)(1)(A)–(B).) The district court thus entered an
“amended” judgment solely to include all defendants. Although a notice of appeal
typically strips a district court of jurisdiction, we understand the court to have simply
corrected the miscaptioned judgment order nunc pro tunc, which is permitted with leave
of this court while an appeal is pending. See FED. R. CIV. P. 60(a); Local 1545, United Mine
Workers v. Inland Steel Coal Co., 876 F.2d 1288, 1291 n.4 (7th Cir. 1989) (construing a
request for jurisdictional briefing as leave to correct a judgment).

        Though we have jurisdiction, we dismiss the appeal because Dickerson fails to
provide any basis for finding error in the district court’s decision, as required by
Rule 28(a)(8) of the Federal Rules of Appellate Procedure. See Anderson v. Hardman,
241 F.3d 544, 545–46 (7th Cir. 2001). We construe pro se arguments liberally but cannot
glean any ground for reversal from Dickerson’s two sentences generally asserting that
his rights are being “shre[]dded.” Failing to develop any argument is a waiver. Shipley
v. Chi. Bd. of Election Comm’rs, 947 F.3d 1056, 1062–63 (7th Cir. 2020).

                                                                               DISMISSED